DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/20/2019 and 06/20/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021 and 04/28/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
Drawings
The drawings filed on 01/16/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Choi et al. (US 20120154766 A1; Choi) teaches a a projection system according to the first exemplary embodiment of the present invention may include a first light source unit (A) and a second light source unit (B) selectively driven in response to operation mode and functioning as light sources of the projection system, a mirror (120) reflecting light incident from the first light source unit (A) or the second light source unit (B), a fly eye lens (109) uniformly applying brightness of the light on an entire area of an image, a relay lens (110) focusing the light, a polarization conversion unit (111) converting a polarization direction of the light, 
Claims 2-20 are allowed as being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

- Prior Art TIAN et al. (US 20170111621 A1) teaches a light source assembly and a laser projector where the light source assembly including a laser light emitter in at least one color, and a light guiding element arranged in a light path over which a light beam of the laser light emitter is transmitted; the light guiding element is configured to be moved to change the emergent angle of laser light beam being transmitted, thus adjusting the light path conveniently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882